Title: To George Washington from William Heath, 15 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, June 15. 1782.
                  
                  I took the liberty once and again the last year to represent to
                     your excellency, that the officers of the Massachusetts line thought themselves
                     neglected in one of the brigades of the line of that state remaining so long
                     without a brigadier, which not only deprived the officer of promotion whose
                     right it is by the resolutions of the honorable the Congress, in that case
                     passed and published; but also leaves a respectable brigade of troops
                     unrepresented in councils of general officers, and of those advantages which
                     might result to the brigade by having at all times the patronage and care of
                     its brigadier. Having lately learnt that there are intentions of promoting some
                     colonels in the army to the rank of brigadier, I am again constrained, in duty
                     to the line of that state with whom I am particularly connected and have the
                     honor of being its senior officer, to entreat your excellency to use your
                     influence with the honorable the secretary at war, that a brigadier may be
                     appointed to command the 3d Massachusetts brigade, and that colonel Greaton,
                     whose right it is, may have the appointment. I have the honor to be, With the
                     highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
               